REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a system comprising: one or more movement sensors each of which are configured to be positioned on a corresponding body part of a user; a first computer comprising a processor, a head mounted housing having a display on which images generated by said first computer are visible to said user; and one or more bio-feedback sensors configured to be bodily engaged with said user and in data communication with the first computer or a second computer, wherein said first computer is configured to: i) receive inputs from each of said one or more biofeedback sensors or from the second computer; and ii) generate, in response to a real-time disposition of each of said corresponding body parts during performance of an exercise related body movement, a virtual reality object viewable by said user, said object being indicative of an additional body movement to be made by said user in order to conform with a user-specific exercise program, said one or more bio-feedback sensors are configured to output a signal which is indicative of a pain intensity level experienced by the user during performance of the body movement or of the additional body movement, said one or more movement sensors are configured to output a signal which is indicative of a level of user-specific impairment including a starting position and an ending position from the performance of the body movement or of the additional body movement, said first computer is configured to encourage said user to continue motionPage 24 of 28 B5182887.1VRI-00102beyond the ending position when the signal which is indicative of a pain intensity level experienced by the user during performance of the body movement or of the additional body movement is not above a predetermined intensity.
Claims 2-8 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

bodily engaging a head mounted housing provided with one or movement sensors and a processor, said head mounted housing having a display on which is viewable computer generated images; bodily engaging one or more bio-feedback sensors, wherein each of said one or more bio-feedback sensors are configured to output to said processor a signal which is indicative of a pain intensity level experienced by the user during performance of a body movement and each of said one or more movement sensors are configured to output a signal which is indicative of a level of user-specific impairment including a starting position and an ending position from a head motion that is urged by said computer generated images; displaying said images on said display; by said processor and said one or more movement sensors, determining a starting position and an ending position for a selected neck region and transmitting, to a computerized device in data communication with said display, signals which are indicative of said starting position and said ending position; by said processor and said one or more bio-feedback sensors, determining a pain intensity level experienced by said patient during the head motion and transmitting, to the computerized device in data communication with said display, signals which are indicative of said pain intensity level; and by said computerized device, generating additional images to urge said patient inPage 26 of 28B5182887.1VRI-00102 continuing the head motion beyond said ending position if the pain intensity level is below a predetermined threshold.
Claims 10-15 depend either directly or indirectly from claim 9 and are allowable for all the reasons claim 9 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784